NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 2-24-21 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 2-24-21 claim amendments, have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant's 2-24-21 arguments vis-à-vis prior art rejections employing Dixon et al., US 2003/0144421 (published 7-31-03) (“Dixon”) as the primary reference therefor, stating in pertinent part that Dixon does not anticipate or render prima facie obvious the claimed invention because its maleic anhydride is added to already-polymerized poly(styrene-divinylbenzene), whereas the claims require that maleic anhydride be added to a monomer (i.e. un-polymerized) mixture comprising divinylbenzene (and optionally styrene as well) (Remarks at pp. 8-9), have been fully considered and are persuasive.  Said rejections are withdrawn.

Terminal Disclaimer (“TD”)
The 2-24-21 TD disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent(s) granted on/for co-pending Appl’n # 16/083,823 (“’823”) has been reviewed and is accepted.  The TD has been recorded and is sufficient to overcome the provisional non-statutory obviousness-type double patenting rejections over ‘823.  Said rejections are withdrawn.

Election/Restrictions
Claim 1 is directed to an allowable product. Per MPEP § 821.04(B), claims 27-30, directed to the process of using an allowable product, previously withdrawn from consideration as a result of the 10-29-20 Restriction Requirement (“R/R”), are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the R/R is hereby withdrawn. In view of the withdrawal of the R/R as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the R/R is withdrawn, 35 U.S.C. 121 no longer applies. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); MPEP § 804.01.

Allowable Subject Matter
Claims 1-15 and 18-31 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 1, 19, 25, 27, and 31, the most pertinent prior art of record appears to be Dixon, whose teachings and suggestions are in the 2-4-21 Office Action.  Claims 1 and 31 have been allowed over Dixon, however, at least because Dixon adds its maleic anhydride to already-polymerized poly(styrene-divinylbenzene), whereas the claims require that maleic anhydride be added to a monomer (i.e. un-polymerized) mixture comprising divinylbenzene (and optionally styrene as well).  See Dixon at, e.g., par. 10-11, 49, and 54.  Note that modifying Dixon to arrive at the claimed invention, i.e. by adding its maleic anhydride to its pre-polymerization mixture of divinylbenzene and ethylstyrene and then polymerizing the resulting mixture, would materially alter Dixon’s principle of operation; this connotes non-Claims 19, 25, and 27 all refer back to claim 1 (or to a claim that depends, directly or indirectly, from claim 1) and thus rise or fall therewith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 22, 2021
Primary Examiner
Art Unit 1736